Citation Nr: 1825373	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-12 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the Board during a February 2017 hearing.  A transcript is of record.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record indicates that the Veteran suffers from PTSD that is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection for an acquired psychiatric disability, PTSD in particular, requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in according with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service personnel records indicate that he served as a medical service specialist.  During a February 2017 hearing before the Board, the Veteran stated that his military occupational specialty involved "picking up the returning wounded, and then we would - I would triage them and then they would go to various bases."  The Veteran also reported several traumatic experiences in which he provided treatment to service members who suffered from severe wounds.  It appears that VA has conceded that the Veteran experienced the above noted stressor.  Regardless, the Veteran is competent to describe his in-service stressor, and his claimed stressor is consistent with the circumstances of his service.

A November 1971 Report of Medical Examination at separation indicates that the Veteran did not suffer from "mental [] defects" or "psychosis," but a contemporaneous Report of Medical History indicates that the Veteran reported nervous trouble and "[l]oss of memory or amnesia[.]"  The Report also indicates that the Veteran suffered from a "character behavior disorder."  

A March 2011 VA treatment record indicates that the Veteran was diagnosed with PTSD and depression following an initial psychiatric evaluation.  A December 2011 VA treatment record notes the Veteran as suffering from PTSD.  An August 2012 VA treatment record notes that the Veteran suffered from "an exacerbation of his PTSD symptoms, especially intrusive memories and nightmares, after he underwent open-heart surgery fall 2010.  Symptoms at that time included moodiness, isolating, irritability with verbal outbursts, anxiety in crowds, edginess, nightmares, intrusive memories, occasional visual hallucinations."  The Veteran was again diagnosed with PTSD and depression.  

The author of a December 2012 VA examination report noted that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV, but did diagnose the Veteran with depressive disorder.  The examiner opined that the stressor reported by the Veteran did not meet the criteria for a diagnosis of PTSD because the Veteran did not respond to the stressor with "intense fear, helplessness or horror."  The examiner did not discuss whether the Veteran could have suffered from PTSD as a result of his reported stressor (confirmed by VA) in the absence "intense fear, helplessness or horror."  

A July 2013 VA treatment record notes that, following an assessment, the Veteran was diagnosed with PTSD as a result of witnessing "almost daily the trauma of war with treating airmen who had lost limbs and had sunken chests. These memories reemerge when he has a flashback."  A VA medical opinion letter submitted in January 2015 notes that the Veteran was evaluated and treated for PTSD.  The letter states that the Veteran "continues to struggle [with] extreme anxiety and is hyper alert, easily startled and is jumpy," and that the Veteran "has emotional numbness and keeps great emotional distance."  A January 2017 private medical opinion letter, with a March 2017 addendum, indicates that the Veteran was diagnosed with PTSD, depression, and anxiety following an assessment under the DSM-5.  

Affording the Veteran the benefit of the doubt, the record demonstrates that the Veteran has been diagnosed with PTSD by multiple qualified medical professionals in accordance with 38 C.F.R. § 3.304 and 38 C.F.R. §4.125, linked to a stressor conceded by VA.  Service connection for PTSD, is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f); Shedden, 381 F.3d at 1167.


ORDER

Service connection for PTSD is granted.



____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


